OPINION — AG — **** BARBER SHOPS — APPRENTICES — OWNERSHIP **** (1) AN APPRENTICE CAN BE A SHOP OWNER AND AN APPRENTICE WORKING UNDER A REGISTERED BARBER EMPLOYED BY THE APPRENTICE IN THE SAME SHOP.  (2) BARBER SHOP OWNERS CAN ENTER INTO CHAIR LEASE AGREEMENTS WITH AN APPRENTICE, AS LONG AS THE SHOP AGREEMENT DOES NOT LIMIT THE SUPERVISION BY THE REGISTERED BARBER.  (3) THE WORDS "IMMEDIATE PERSONAL SUPERVISION" AS USED IN 59 Ohio St. 1968 Supp., 72 [59-72], MEAN THAT THE REGISTERED BARBER MUST BE PRESENT AT ALL TIMES WHILE THE APPRENTICE IS PERFORMING BARBER WORK. CITE: 59 Ohio St. 1961 75 [59-75] (DUANE LOBAUGH)